


Exhibit 10.1


PIONEER DRILLING SERVICES, LTD. KEY EXECUTIVE SEVERANCE PLAN


WAIVER AND RELEASE


Pioneer Drilling Services, Ltd. has offered to pay me certain benefits (as
described in Exhibit A, the “Benefits”) pursuant to the Pioneer Drilling
Services, Ltd. Key Executive Severance Plan (the “Plan”). The Benefits are
offered to me subject to my agreement, among other things, to waive any and all
of my claims against and release Pioneer Drilling Services, Ltd. and its
predecessors, successors and assigns (collectively referred to as the
“Company”), all of the affiliates (including parents and subsidiaries) of the
Company (collectively referred to as the “Affiliates”), and the Company’s and
Affiliates’ directors and officers, employees and agents, counsel, insurers,
employee benefit plans and the fiduciaries and agents of said plans
(collectively, with the Company and Affiliates, referred to as the “Corporate
Group”) from any and all claims, demands, actions, liabilities and damages
arising out of or relating in any way to my employment with or separation from
the Company or any Affiliate; provided, however, that this Waiver and Release
shall not apply to (i) any claim or cause of action to enforce or interpret any
provision contained in the Plan or (ii) any claims for indemnification under any
charter documents or bylaws of the Company or any Affiliate. I have read this
Waiver and Release and the Plan (which, together, are referred to herein as the
"Plan Materials") and the Plan is incorporated herein by reference. The
provision of the Benefits is voluntary on the part of the Company and is not
required by any legal obligation other than the Plan. I choose to accept this
offer.


I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me to consult an attorney before
signing this Waiver and Release. I understand that, in order to be eligible for
the Benefits, I must sign (and return to Human Resources Manager, Pioneer Energy
Service Corp., 1250 N.E. Loop 410, Suite 1000, San Antonio, Texas 78209) this
Waiver and Release by 5:00 p.m. on April 30, 2015. I acknowledge that I have
been given at least 21 days to consider whether to sign and execute this Waiver
and Release.


In exchange for the payment to me of Benefits, I (1) agree not to sue in any
local, state and/or federal court regarding or relating in any way to my
employment with or separation from the Company or any Affiliate and (2)
knowingly and voluntarily waive all claims and release the Corporate Group from
any and all claims, demands, actions, liabilities and damages, whether known or
unknown, arising out of or relating in any way to my employment with or
separation from the Company or any Affiliate, except to the extent that my
rights are vested under the terms of employee benefit plans sponsored by the
Company or any Affiliate and except with respect to such rights or claims as may
arise after the date this Waiver and Release is executed. The claims subject to
this Waiver and Release include, but are not limited to, claims and causes of
action under: Title VII of the Civil Rights Act of 1964, as amended ("Title
VII"); the Age Discrimination in Employment Act of 1967, as amended, including
the Older Workers Benefit Protection Act of 1990 ("ADEA"); the Civil Rights Act
of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 ("ADA"); the Energy Reorganization Act, as amended, 42
U.S.C. § 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Pregnancy Discrimination Act of 1978; the Employee Retirement Income
Security Act of 1974, as amended; the Family and Medical Leave Act of 1993; the
Fair Labor Standards Act; the Occupational Safety and Health Act; the Texas
Labor Code § 21.001 et seq.; the Texas Labor Code; claims in connection with
workers' compensation or "whistle blower" statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law. Further, I expressly represent that no
promise or agreement which is not expressed in the Plan Materials has been made
to me in executing this Waiver and Release, and that I am relying on my own
judgment in executing this Waiver and Release, and that I am not relying on any
statement or representation of the Company, any of the Affiliates or any other
member of the Corporate Group or any of their agents. I agree that this Waiver
and Release is valid, fair, adequate and reasonable, is with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me.




--------------------------------------------------------------------------------






I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation.


Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Plan Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group. I
understand that for a period of seven calendar days following the date that I
sign this Waiver and Release, I may revoke my acceptance of the offer referred
to above, provided that my written statement of revocation is received on or
before that seventh day by Human Resources Manager, Pioneer Energy Services
Corp., 1250 N.E. Loop 410, Suite 1000, San Antonio, Texas 78209, in which case
the Waiver and Release will not become effective. In the event I revoke my
acceptance of the offer referred to above, the Company shall have no obligation
to provide me the Benefits. I understand that failure to revoke my acceptance of
the offer referred to above within seven calendar days from the date I sign this
Waiver and Release will result in this Waiver and Release being permanent and
irrevocable.


I acknowledge that I have read this Waiver and Release, I have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions or events of the Company or any other member of the
Corporate Group which occur after the date of the execution of this Waiver and
Release.






 
 
 
Joseph B. Eustace
 
W. Scott Keenan
Employee's Printed Name
 
Company Representative
 
 
 
/s/ Joseph B. Eustace
 
/s/ W. Scott Keenan 3/2/15
Employee's Signature
 
Company Execution Date
 
 
 
3/2/15
 
XXX-XX-XXXX
Employee's Signature Date    
 
Employee's Social Security Number
 
 
 







--------------------------------------------------------------------------------






EXHIBIT A


Description of Benefits


Cash Severance 24 months salary and AIP (@target)
$
1,104,000


Accelerated LTI Awards vesting on or before 4/30/2016:
5/21/2013 Performance RSU @ Target
26,643


1/30/2014 Restricted Stock vesting Jan 2016
8,648


5/21/2013 Restricted Stock vesting Jan 2016
8,881


Stock options @ strike price $7.58, grant date 1/31/2013
8,140


Stock options @ strike price $8.44, grant date 1/30/2014
8,033


KESP Life and Health benefits to 4/30/2016
 









